Case 8:19-cv-00475-WFJ-SPF Document 33 Filed 05/10/19 Page 1 of 4 PageID 239



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION


ALVA JOHNSON,
Individually and On Behalf of All Others
Similarly Situated,

       Plaintiff,                                   Case No. 8:19-cv-00475-WFJ-SPF

v.

DONALD J. TRUMP,
In his Individual Capacity and
DONALD J. TRUMP FOR
PRESIDENT, INC.

      Defendants.
_____________________________________/


                    STIPULATED MOTION TO STRIKE
      REQUEST FOR INJUNCTIVE RELIEF FROM PLAINTIFF’S COMPLAINT

       Plaintiff Alva Johnson (“Plaintiff”) and defendants Donald J. Trump and Donald J.

Trump for President, Inc. (“Defendants” and collectively with Plaintiff, the “Parties”) hereby

request that the Court enter an Order pursuant to their joint agreement and stipulation to strike

the following portions of Plaintiff’s Complaint this action [Dkt. No. 1] (the “Complaint”) as

follows:

       1.     Page 33, Paragraph 133: “Plaintiff prays this Court will enter an order

prohibiting Donald J. Trump from grabbing, kissing or otherwise assaulting or harassing women

without prior express consent.”

       2.     Page 36, Prayer for Relief, Paragraph 1: “For an injunction prohibiting Donald

J. Trump from grabbing, kissing or otherwise assaulting or harassing women without prior

express consent.”

                                               1
Case 8:19-cv-00475-WFJ-SPF Document 33 Filed 05/10/19 Page 2 of 4 PageID 240



       The Parties’ agreement to strike these portions of the Complaint shall not be construed as

a waiver of any legal or factual argument or position relating to this case.

       WHEREFORE, the Parties jointly request that the Court strike the foregoing portions of

the Complaint, enforce the terms of this stipulation during the pendency of this action, and grant

such further relief as the Court deems appropriate.

Dated this 10th day of May, 2019              Respectfully Submitted,

                                              /s/ Hassan A. Zavareei
                                              Hassan A. Zavareei
                                              Trial Counsel
                                              Admitted Pro Hac Vice
                                              hzavareei@tzlegal.com
                                              Katherine M. Aizpuru
                                              Admitted Pro Hac Vice
                                              kaizpuru@tzlegal.com
                                              TYCKO & ZAVAREEI LLP
                                              1828 L Street NW, Suite 1000
                                              Washington, DC 20036
                                              Telephone: (202) 417-3667
                                              Facsimile: (202) 973-0950

                                              Janet Varnell
                                              Florida Bar No. 71072
                                              jvarnell@varnellandwarwick.com
                                              Brian W. Warwick
                                              Florida Bar No. 0605573
                                              bwarwick@varnellandwarwick.com
                                              VARNELL & WAWICK, PA
                                              P.O. Box 1870
                                              Lady Lake, Florida 32158
                                              Telephone: (352) 753-8600
                                              Facsimile: (352) 503-3301

                                              Tanya S. Koshy
                                              Admitted Pro Hac Vice
                                              tkoshy@tzlegal.com
                                              TYCKO & ZAVAREEI LLP
                                              1970 Broadway, Suite 1070
                                              Oakland, California 94612
                                              Telephone: (510) 250-3298
                                              Facsimile: (202) 973-0950

                                                 2
Case 8:19-cv-00475-WFJ-SPF Document 33 Filed 05/10/19 Page 3 of 4 PageID 241



                                   F. Paul Bland
                                   Admitted Pro Hac Vice
                                   pbland@publicjustice.net
                                   Karla Gilbride
                                   Admitted Pro Hac Vice
                                   kgilbride@publicjustice.net
                                   PUBLIC JUSTICE, P.C.
                                   1620 l Street NW, Suite 630
                                   Washington, DC 20036
                                   Telephone: (202) 797-8600

                                   Jennifer Bennett
                                   Admitted Pro Hac Vice
                                   jbennett@publicjustice.net
                                   PUBLIC JUSTICE, P.C.
                                   475 14th Street, Suite 610
                                   Oakland, CA 94612
                                   Telephone: (510) 622-8150

                                   Attorneys for Plaintiff Alva Johnson

                                   /s/ Charles J. Harder
                                   Charles J. Harder
                                   Trial Counsel
                                   Admitted Pro Hac Vice
                                   CHarder@HarderLLP.com
                                   HARDER LLP
                                   132 S. Rodeo Drive, Fourth Floor
                                   Beverly Hills, California 90212
                                   Telephone: (424) 203-1600
                                   Facsimile: (424) 203-1601

                                   Dawn Siler-Nixon
                                   Florida Bar No. 993360
                                   DSiler-Nixon@FordHarrison.com
                                   Tracey K. Jaensch
                                   Florida Bar No. 907057
                                   TJaensch@FordHarrison.com
                                   FORDHARRISON LLP
                                   101 E. Kennedy Blvd., Suite 900
                                   Tampa, Florida 33602
                                   Telephone: (813) 261-7800
                                   Facsimile: (813) 261-7899

                                   Attorneys for Defendants Donald J. Trump and
                                   Donald J. Trump for President, Inc.

                                      3
Case 8:19-cv-00475-WFJ-SPF Document 33 Filed 05/10/19 Page 4 of 4 PageID 242



                              CERTIFICATE OF SERVICE
        I HEREBY CERTIFY that on May 10, 2019, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system, which will electronically send a notice of
electronic filing upon the following:

                                     Brian W. Warwick
                            bwarwick@varnellandwarwick.com
                             jvarnell@varnellandwarwick.com
                                        Janet Varnell
                                  Varnell & Warwick, PA
                                      P.O. Box 1870
                               Lady Lakes, FL 32158-1870

                                    Hassan A. Zavareei
                                  hzavareei@tzlegal.com
                                   Katherine M. Aizpuru
                                  kaizpuru@tzlegal.com
                                  Tycko & Zavareei LLP
                               1828 L Street NW, Suite 1000
                                 Washington, D.C. 20036

                                     Tanya S. Koshy
                                   tkoshy@tzlegal.com
                                  Tycko & Zavareei LLP
                                1970 Broadway, Suite 1070
                                   Oakland, CA 94612

                                        F. Paul Bland
                                  pbland@publicjustice.net
                                        Karla Gilbride
                                 kgilbride@publicjustice.net
                                     Public Justice, P.C.
                                1620 L Street NW, Suite 630
                                  Washington, DC 20036

                                      Jennifer Bennett
                                 jbennett@publicjustice.net
                                     Public Justice, P.C.
                                  475 14th Street, Suite 610
                                    Oakland, CA 94612


                                          /s/ Charles J. Harder
                                          Attorney



                                             4
